DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 1-3 of the remarks, filed 03/18/2021, with respect to claims 1-21 have been fully considered and are persuasive.  The 35 USC 102 rejection of claims 1-20 and the 35 USC 103 rejection of claim 21 have been withdrawn. 
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the prior art of record neither shows nor suggests the combination of structural elements a test voltage generator for applying at least one test voltage level to the at least one LED, wherein the at least one test voltage level is less than a nominal operating voltage range; a current measuring circuit for measuring at least one current draw by the at least one LED at the at least one test voltage level; and a processing circuit coupled to the test voltage generator for causing the at least one test voltage level to be applied to the at least one LED, the processing circuit coupled to the current measuring circuit for detecting a fault in the at least one LED when the at least one measured current draw has a profile that does not correspond to an expected current draw profile.
Claims 2-8 depend from allowed claim 1 and are therefore also allowed.
With respect to claim 9, the prior art of record neither shows nor suggests the combination of method steps of applying at least one test voltage level to the at least one LED, wherein the at least one test voltage level is less than a nominal operating voltage range; measuring a current draw by the at least one LED at each of the at least one test voltage level; and detecting a fault in the at least one LED 
Claims 10-16 depend from allowed claim 9 and are therefore also allowed.
With respect to claim 17, the prior art of record neither shows nor suggests the combination of structural elements comprising a current measuring circuit for measuring a current draw by the at least one string of LEDs at each of the plurality of different test voltage levels; and a processing circuit coupled to the test voltage generator for causing the plurality of different test voltage levels to be applied to the at least one string of LEDs, the processing circuit coupled to the current measuring circuit for detecting a fault in the at least one string of LEDs when the measured current draws have a profile that does not correspond to an expected current draw profile.
Claims 18-21 depend from allowed claim 17 and are therefore also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PUB 2014/0125133 discloses a LED-BASED emergency lighting equipment and 
methodology.
US PUB 2017/0171952 discloses a light emitting diode failure detection system for a vehicle 
with pre-trip inspection.
US PUB 2015/0194843 discloses an apparatus and method for switch state detection 
and controlling electrical power.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814.  The examiner can normally be reached on M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TEMILADE S RHODES-VIVOUR/Examiner, Art Unit 2867                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858